I wish to join my colleagues, Heads of State and Government, in congratulating Mr. Miroslav Lajčák on his election as the President of the General Assembly at its seventy-second session, and to wish him every success in his noble duties. I also express my sincere appreciation to Mr. Peter Thomson for his continued support of Tajikistan’s national and international commitments during his term as President of the General Assembly at its seventy-first session.
Unprecedented rapid globalization over the past decades has contributed to the development of political and economic relationships among countries and helped bolster the integration of various regions across the world. It has also brought massive challenges to the world’s people and sometimes undermines the efforts of Member States to ensure a safe, fair and secure life for their people. In this context, the United Nations, as a universal institution, should continue to carry out its noble mission of coordinating the efforts of Member States to strengthen countries’ resilience in responding to modern threats and challenges.
It is impossible to address the new challenges facing the international community without strengthening and reforming the entire United Nation system. Comprehensive and inclusive reform of the United Nations must contribute to increasing and strengthening its capacity to respond to developments around the world in a timely manner and to deal with today’s threats and risks. United Nations reform should be implemented in accordance with the principles and purposes of the Charter of the United Nations. We support the inclusive and equal representation of the interests of developing countries in the Security Council reform process.
We are witnessing today many tragic and horrific events taking place across the globe that undermine the international community’s commitment to attaining comprehensive sustainable development. The spread of terrorism and extremism, religious armed conflicts, transnational organized crime and drug trafficking pose serious challenges to the security of our countries.
As terrorist and extremist groups and movements flourish in many hot spots throughout the world, threatening people’s security by using certain corners of the world as safe havens, I wish to reiterate that the horror and brutal acts of these forces have absolutely no connection with the holy religion of Islam. On the contrary, they run counter to the moral teachings and do not reflect the tolerance and values of Islam. In order to confront these threats, all Member States must make every effort, in accordance with international law, and avoid double standards.
The Government of Tajikistan continues to take concrete steps to address threats and challenges and to ensure lasting peace and overall stability in the country, in cooperation with its partners and international organizations, in particular the relevant United Nations agencies. The implementation of the second phase of our National Strategy on Countering Extremism and Terrorism 2016-2020 is one effective instrument we use to fulfil our commitments. I should emphasize that these efforts are aimed at supporting the United Nations central coordinating role in assisting countries in post-conflict rehabilitation processes.
The success of our joint actions to prevent and resolve conflict and to seek the peaceful settlement of disputes will depend first and foremost on how effectively we use preventive diplomacy and mediation. Peace and stability can ensure sustainable, inclusive cooperation aimed at resolving the conflict in North Korea. Peace and stability can ensure sustainable social and economic development and a more peaceful life, and create conditions conducive to a strong civil society and to respect for and the protection of human rights in all countries, facilitating the prosperity of Member States.
We Tajiks are well aware of the importance of peace and the need to defend it, since our people have experienced many hardships and suffered through a civil war in the early days of its independence. As a result of the domestic conflict imposed upon them, thousands of our nationals lost their lives. Only through peace and stability have we been able to achieve sustainable economic development, reduce poverty and improve our people’s well-being, promote cooperation with different countries and goodwill among nations throughout the world, and take the measures necessary to ensure regional integration.
We cannot afford to remain silent in the face of the military, political, social and economic situation in neighbouring Afghanistan. The rapidly growing activity of violent terrorist groups in the country has become a source of serious concern for us. Given the current situation in that country, it is high time to take strong measures to coordinate counter-terrorism efforts and tackle drug production and trafficking in narcotics.
Tajikistan supports Afghanistan’s comprehensive conflict resolution strategy. The Government and the people of Afghanistan need timely support and targeted assistance, especially during the current transition period. Tajikistan’s involvement in the process of regional integration through enhanced economic and trade relations with that country could be an important element in helping the country move forward towards peace and stability. We call on the international community to stand with and contribute to helping Afghanistan restore its ailing social and economic life and to develop its transport and communication infrastructure.
Tajikistan, which has 1,400 kilometres of border with Afghanistan, stands ready and committed to contribute to these noble objectives. Transport and road links between our countries and the implementation of the power-transmission lines projects, including the Central Asia South Asia Electricity Transmission and Trade Project (CASA-1000), as well as the training and professional development of experts in different areas, are among the projects that we are carrying out with that country.
Fighting drug trafficking, which is one of the main sources of funding of international terrorism, calls for the joint effort and strong will of the international community to help the country get rid of this evil. Tajikistan has established cooperation with the relevant United Nations agencies, regional organizations and partner countries at the bilateral level. We are currently successfully implementing our National Strategy on Combating Illicit Drugs 2013-2020.
The adoption of the 2030 Agenda for Sustainable Development by the international community was a key milestone in our joint work to advance sustainable development and involve all sectors of society in the process. Over the past few years, Tajikistan has made great strides towards the implementation of the Sustainable Development Goals. The Government of my country, in close and effective cooperation with the relevant United Nations agencies, has developed and adopted the Mid-Term Development Strategy 2020 and the National Development Strategy 2016-2030. These strategies have been developed in line with the 2030 Agenda for Sustainable Development, and we believe that their timely and effective implementation will contribute to achieving the Agenda.
Tajikistan was among 43 countries that presented their voluntary national review in July at the High- level Political Forum on Sustainable Development, in New York. To achieve the successful implementation of the 2030 Agenda, it is necessary to help the least developed countries and developing countries, particularly by providing financial support and cutting-edge technologies, to achieve the Sustainable Development Goals.
It is worth mentioning that the geographical situation of landlocked developing countries and their lack of access to sea ports are serious obstacles to honouring their commitment to achieving the Sustainable Development Goals. Countries in these circumstances need much more assistance from developed countries and international financial institutions in their efforts to develop infrastructure, improve transport systems and simplify trade policies and regional integration. The specialized institutions and agencies of the United Nations, particularly the Economic and Social Council, can and should have an important role in this regard.
We believe that the more attention we give to economic, social and environmental issues, the better we can contribute to the successful implementation of the 2030 Agenda. That would also help countries to cope with their social challenges and improve the livelihood and living standards of their people by providing jobs.
We, the representatives of the international community, adopted the Paris Agreement on Climate Change two years ago. The goals enshrined in that critical document determine the major obligations and efforts of the international community in reducing carbon dioxode emissions in the atmosphere, adaptation to climate change and transitioning to a low-carbon economy.
Climate change accelerates the melting of glaciers, which affects the rise of the water level in rivers and negatively affects certain sectors of the national economy. With 93 per cent of its territory surrounded by mountains, Tajikistan, owing to its geographical location, faces the devastating consequences of climate change and natural disasters. Every year, the country suffers from natural disasters, including those related to water. Tajikistan spends hundreds of millions of dollars to tackle and eliminate the consequences of natural disasters.
Over the past 30 years, Tajikistan has lost more than 1,000 of its 13,000 glaciers due to melting as a result of climate change and temperature rise. This comes at a time when the industrial capability of Tajikistan, which is the main source of its carbon dioxide emissions, is not especially large. Ninety-eight per cent of the country’s energy is produced by hydroelectric power stations, generating environmentally friendly energy. Over 60 per cent of Central Asian water resources are currently formed in Tajikistan. It is obvious that the accelerated melting of glaciers adversely affects water levels in the region.
In this regard, the time has come for us to turn our words into actions and demonstrate our resolve to implement the goals of the Paris Agreement. In our view, one way to achieve the goals of the Paris Agreement is to adhere to the green economy recommmendations and promote the comprehensive use of renewable energy sources. In this context, we express our full support of the international Sustainable Energy for All initiative and the United Nations Decade of Sustainable Energy for All 2014-2024. It is important for the international community to make vigorous efforts to achieve these goals.
Tajikistan is strongly committed to maintaining its contribution to implementing the water-related goals of the 2030 Agenda. It is with great pleasure that I note that, in December 2016, the General Assembly adopted by consensus resolution 71/222, entitled “International Decade for Action, ‘Water for Sustainable Development’, 2018-2028”. We believe that the implementation of the new Decade at the national, regional and international levels will contribute to the achievement of the Sustainable Development Goals related to water and help to preserve that invaluable resource for generations to come.
This morning we conducted a high-level side event entitled “Towards Implementation of the International Decade of Action, ‘Water for Sustainable Development’, 2018-2028”, at which participants exchanged views on ways and means to implement the new international Decade and Sustainable Development Goal 6. Furthermore, in order to review and deliberate on proposals by development partners and with a view to adopting a road map for the Decade, we intend to organize, on 22 March 2018, World Water Day, a special event in New York to celebrate the launch of the international Decade and to host a high-level international conference on water for sustainable development in Dushanbe next June. We strongly believe that the States Members of the United Nations, international and regional organizations, international financial institutions, civil society, think- tank associations, women and youth will stand together and work to achieve the Decade’s goals and objectives for the sake of the lives of people around the globe and to ensure a better future for coming generations.